Case 3:21-cv-00142-DWD Document 33 Filed 03/05/21 Pagelof3 Page ID #243

 

 

 

Me Nec e+ &
VA. Case lb. $2) Zr E€v-00(42- DiuiD
| &
Watson etal

 

 

Metion To froceed Complaint
Vous Eine PES Dssa Winters tnforming this
iplomavers ble Court that L want to Centinve 4s a par yf to this
Case, L have Injucies Consistant With claims in the Complaint,
Evidence of Similar Complaiats by me were Submitted Aas

Cvidence With the éxiginal Filing ot this case,

 

Please move this case forward with meas a Plain tf£

 

 

 

Heke VA
Ames Winters
ated: Z=Z24-21

 

 

 

 

 

 

 

 

 

 
[?y/ | geo |

ap 22 | L'a +5 475
: ony 190055) W OS]. (

9D 009-4, 'S [)

Q2Z27E9 IL gnralag
Fouts -qrg ytJ@(¥ OO)
39499 bh — IS )oarypl yao LY 7

Clase 3:21-cv-00142-DWD Document 33 Filed 03/05/21 Page 2 of3 Page ID #244

   
Case 3:21-cv-00142-DWD Document 33 Filed 03/05/21 Page 3o0f3 Page ID #245

 
